            Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  CLAUDIA CISNEROS,                                   Case No.:

                Plaintiff,                            JURY TRIAL DEMANDED
        v.
                                                      COMPLAINT FOR VIOLATIONS OF
  UROVANT SCIENCES LTD., JAMES                        FEDERAL SECURITIES LAWS
  ROBINSON, MYRTLE POTTER, JAMES
  HINDMAN, SEF P. KURSTJENS, PIERRE
  LEGAULT, and SHIGEYUKI NISHINAKA,

                Defendants.



       Plaintiff, by her undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to herself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                          BACKGROUND

       1.       This action concerns a proposed transaction announced on November 12, 2020,

pursuant to which Urovant Sciences Ltd., (“Urovant Sciences” or the “Company”), will be

acquired by Sumitovant Biopharma Ltd., (“Parent”) and Titan Ltd. (“Merger Sub”), a Bermuda

exempted company and a wholly owned subsidiary of Parent.

       2.       Parent corporation owns the majority of Urovant Sciences stock and is wholly

owned subsidiary of Sumitomo Dainippon Pharma.

       3.       Parent owns approximately 72.4 %, of the Company’s outstanding common stock

and controls shares of Company’s common stock.

       4.       On November 12, 2020, Urovant Sciences’ Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (the
            Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 2 of 14




“Merger Agreement”), pursuant to which Urovant Sciences stockholders will receive $16.25 per

share (“Merger Consideration”) in cash for each share of Urovant Sciences stock they own (the

“Proposed Transaction”).

       5.       On December 29, 2020, in order to convince Urovant Sciences stockholders to

vote in favor of the Proposed Transaction, Defendants authorized the filing of a materially

incomplete and misleading preliminary proxy statement (the “Proxy”) with the United States

Securities and Exchange Commission (“SEC”).

       6.       The Proxy omits material information with respect to the Proposed Transaction,

which the Defendants knew or should have known about, which renders the Proxy false and

misleading. Accordingly, plaintiff alleges herein that defendants violated Sections 14(a) and 20(a)

of the Securities Exchange Act of 1934 (the “1934 Act”) in connection with the Proxy.

       7.       In addition, Urovant Sciences stockholders will soon vote on the Proposed

Transaction at a special meeting (the “Stockholder Vote”) without the benefit of the material

information. It is therefore imperative that the material information that has been omitted from

the Proxy is disclosed prior to the Stockholder Vote so Urovant Sciences stockholders can

properly exercise their corporate voting rights and make an informed decision on whether to vote

in favor of the merger.

                                  JURISDICTION & VENUE

       8.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections 14(a)

and 20(a) of the 1934 Act and Rule 14a-9.

       9.       This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum




                                                 2
          Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 3 of 14




contacts with this District so as to make the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.

       10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue

will have an effect in this District; (b) a substantial portion of the transactions and wrongs

complained of herein, occurred in this District; and (c) certain Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District. Additionally, the Company’s common stock trades

on the NASDAQ, which is headquartered in this District.

                                          THE PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, an

owner of Urovant Sciences common stock.

       12.     Defendant Urovant Sciences is a Bermuda Corporation and a party to the Merger

Agreement. UROV common stock is traded on the NASDAQ under the ticker symbol “UROV.”

       13.     Defendant James A. Robinson is President Chief Executive Officer and a director

of the Company.

       14.     Defendant Myrtle Potter is Chairwoman and a director of the Company.

       15.     Defendant James Hindman is a director of the Company and a member of the

special committee of the Board (the “Special Committee”).

       16.     Defendant Sef P. Kurstjens is a director of the Company and a member of the

Special Committee.

       17.     Defendant Pierre Legault is a director of the Company and a member of the

Special Committee.




                                                  3
          Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 4 of 14




       18.     Defendant Shigeyuki Nishinaka is a director of the Company.

                                             FACTS

       19.     Urovant Sciences is a clinical-stage biopharmaceutical company focused on

developing and commercializing innovative therapies for urologic conditions. The Company’s

goal is to be a leading urology company by developing, commercializing, and acquiring innovative

therapies. Urovant Sciences’ lead product candidate, vibegron, is an oral, once-daily, small

molecule that was observed to be a highly selective agonist of the human beta-3 adrenergic

receptor in in vitro assays.

       20.       Parent is an exempted company incorporated with limited liability under the laws

of the Cayman Islands. Parent was formed solely for the purpose of entering into the Merger

Agreement and the related financing agreements and consummating the Proposed Transaction.

       21.       Merger Sub is a Bermuda exempt company and a wholly owned subsidiary of

Parent. Merger Sub was formed solely for the purpose of entering into the Merger Agreement

and consummating the Proposed Transaction. At the effective time of the Proposed Transaction,

Merger Sub will cease to exist.

       22.       On November 12, 2020, Urovant Sciences’ Board caused the Company to enter

into the Merger Agreement.

       23.       Pursuant to the terms of the Merger Agreement, Urovant Sciences stockholders

will receive $16.25 in cash for each share of Urovant Sciences common stock they own in an all-

cash merger.

       24.       According to the press release announcing the Proposed Transaction:

       IRVINE, Calif. & BASEL, Switzerland, November 12, 2020/Business Wire –
       Urovant Sciences (Nasdaq: UROV) announced today that it has entered into a
       definitive agreement in which Sumitovant Biopharma will acquire Urovant
       Sciences for $16.25 per share or approximately $584 million in total equity value
       on a fully diluted basis in an all-cash merger. The price represents a 96% premium


                                                4
  Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 5 of 14




over Urovant’s closing share price of $8.28 on November 12, 2020 and a premium
of 92% to Urovant’s 30-day volume weighted average share price on November 12,
2020. Sumitovant is currently Urovant’s largest shareholder with approximately
72% equity ownership of the company.

The offer was accepted by a special independent committee of the Urovant Board
of Directors and was unanimously approved by the boards of directors of Urovant
and Sumitovant.

“After careful consideration and consultation with our financial advisors, the
special committee of the Urovant Board of Directors has found that Sumitovant’s
offer represents exceptional value for shareholders,” said Pierre Legault, lead
independent member of the Urovant Board of Directors and chairman of the special
committee.

“Our business is growing, and we remain focused on the potential opportunity to
launch vibegron in 2021, pending FDA approval,” said James Robinson, president
and chief executive officer of Urovant Sciences. “Sumitovant is our largest
investor, and we have been partnering closely with them on plans to efficiently
launch vibegron and achieve scale as quickly as possible. We believe that this
investment represents a vote of confidence in Urovant’s future success and will put
us in an even stronger position to bring vibegron to market as a new treatment
option for patients with overactive bladder and to continue advancing our promising
development pipeline.”

Lazard is acting as exclusive financial advisor to the special committee of
Urovant’s board of directors and O’Melveny & Myers is serving as the special
committee’s legal counsel. Citi is acting as exclusive financial advisor to
Sumitovant and Jones Day is serving as Sumitovant’s legal counsel.

Transaction Details
Under the terms of the agreement, a wholly owned subsidiary of Sumitovant will
merge with and into Urovant with Urovant surviving the merger as a wholly owned
subsidiary of Sumitovant. In the merger all outstanding shares of Urovant stock
(other than those held by Sumitovant) will be cancelled and converted into the right
to receive $16.25 per share. The closing of the merger is subject to certain limited
customary conditions, including the approval of a majority of the minority
shareholders. The transaction is expected to close in the first quarter of 2021,
subject to approval by the minority shareholders.

Following the transaction, Urovant will become a wholly owned subsidiary of
Sumitovant, with the flexibility to continue investing in the development and
launch of leading-edge urology products for patients with high unmet medical need.
The company will continue to be based in Irvine, California.

The company continues to expect FDA action on its New Drug Application
submission for vibegron in the U.S. by December 26, 2020.


                                         5
          Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 6 of 14




                                                      ***

       25.      The Merger Consideration is unfair because, among other things, the intrinsic

value of the Company is in excess of the amount the Company’s stockholders will receive in

connection with the Proposed Transaction and the Defendants have not actively sought out

competing offers to test the market.

       26.      It is therefore imperative that the Company common stockholders receive the

material information that Defendants have omitted from the Proxy so that they can meaningfully

assess whether the Proposed Transaction is in their best interests prior to the vote.

       27.      Section 5.03 of the Merger Agreement provides for a “no solicitation” clause that

prevents Urovant from soliciting alternative proposals and constraints its ability to negotiate with

potential buyers:

       Section 5.03 No Solicitation by the Company; Company Recommendation.

                (a) From the Agreement Date until the earlier of the Effective Time or the
       date, if any, on which this Agreement is terminated pursuant to Section 8.01, except
       as explicitly permitted by Section 5.03(c) and Section 5.03(d), the Company will
       not, and will cause each of the Company Subsidiaries to not, and will instruct the
       Representatives of the Company and the Company Subsidiaries to not, and to not
       publicly announce any intention to, directly or indirectly (i) solicit, initiate,
       knowingly encourage or knowingly facilitate any inquiry, discussion, offer or
       request that constitutes, or would reasonably be expected to lead to, an Alternative
       Proposal (an “Inquiry”) (it being understood and agreed that ministerial acts that
       are not otherwise prohibited by this Section 5.03 (such as answering unsolicited
       phone calls) will not be deemed to “facilitate” for purposes of, or otherwise
       constitute a violation of, this Section 5.03); (ii) furnish or cause to be furnished to
       any Person or “Group” (as such term is defined in Section 13(d) under the
       Exchange Act) any non-public information with respect to any Inquiries or the
       making of any proposal that constitutes, or would be reasonably expected to result
       in, an Alternative Proposal; (iii) enter into, continue or maintain discussions or
       negotiations with any Person (other than Parent, Merger Sub and their respective
       Affiliates) with respect to an Inquiry or an Alternative Proposal (other than
       informing Persons of the provisions set forth in this Section 5.03 or contacting any
       Person making an Alternative Proposal to ascertain facts or clarify terms and
       conditions of such Alternative Proposal for the sole purpose of the Special
       Committee reasonably informing itself about such Alternative Proposal); (iv)


                                                  6
         Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 7 of 14




       approve, agree to, accept, endorse or recommend any Alternative Proposal;
       (v) submit to a vote of its shareholders any Alternative Proposal; (vi) effect any
       Adverse Recommendation Change; provided, that, subject to compliance by the
       Company with the terms of this Section 6.03, neither the (1) the determination by
       the Special Committee in accordance with Section 5.03(d) that an Alternative
       Proposal constitutes a Superior Proposal, or (2) the delivery by the Company of the
       notice required by Section 5.03(d) shall in and of themselves constitute an Adverse
       Recommendation Change); or (vii) enter into any agreement in principle, letter of
       intent, term sheet, merger agreement, acquisition agreement, option agreement or
       other similar instrument providing for an Alternative Proposal. The Company will,
       and will cause the Company Subsidiaries to, and will instruct its and their
       Representatives to, cease immediately and cause to be terminated any and all
       existing activities, discussions or negotiations, if any, with any third party and its
       Representatives with respect to any Alternative Proposal and will use its reasonable
       best efforts to cause any such third party (together with its Representatives) that has
       executed a confidentiality agreement in connection with any Alternative Proposal,
       within the 12-month period prior to the Agreement Date, and that is in possession
       of confidential information heretofore furnished by or on behalf of the Company or
       any of the Company Subsidiaries in connection with the consideration of an
       Alternative Proposal (and all analyses and other materials prepared by or on behalf
       of such Person that contain, reflect or analyze that information) to return or destroy
       all such information as promptly as practicable. It is agreed that any violation of
       the restrictions on the Company set forth in this Section 5.03 by any Representative
       of the Company or any of the Company Subsidiaries will constitute a breach of
       this Section 5.03 by the Company

       28.     In addition, Section 8.2 of the Merger Agreement requires Urovant Sciences to

pay a $13,620,000 “termination fee” to Parent in the event this agreement is terminated by

Urovant and improperly constrains the Company from obtaining a superior offer.

       29.     Defendants filed the Proxy with the SEC in connection with the Proposed

Transaction.

       30.     As alleged herein, the Proxy omits material information with respect to the

Proposed Transaction, which renders the Proxy false and misleading.

       31.     First, the Proxy omits material information regarding the background of the

Proposed Transaction.

       32.     For example, the Proxy, however, fails to disclose (i) whether any other parties




                                                 7
          Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 8 of 14




expressed interest in acquiring the Company and (iii) whether the Company explored merger

partners other than Parent. This information must be disclosed to make the Proxy not materially

misleading to Urovant Sciences stockholders.

       33.     Similarly, no one conducted a market check during the sales process, including

the Special Committee nor its financial advisor Lazard Frères & Co. LLC (“Lazard”). A market

check could have drawn out market interest in the Company, and acted as leverage for the

Company to demand a better price.

       34.      The Proxy also omits the basis for (i) appointing defendant Hindman to the Board

in May 2020 and (ii) appointing defendants Legault, Kurstjens, and Hindman to the Special

Committee. This information must be disclosed to make the Proxy not materially misleading to

Urovant Sciences stockholders.

       35.     Second, the Proxy omits material information regarding Urovant Sciences’

financial projections.

       36.     With respect to Urovant Sciences’ financial projections, the Proxy fails to disclose

all line items used to calculate Gross Profit, Operating Income (EBIT), Unlevered FCF, EBITDA,

and Tax-Effected NOL Benefit. The Proxy also fails to disclose a reconciliation of all non-GAAP

to GAAP metrics.

       37.     The disclosure of projected financial information is material information

necessary for stockholders to gain an understanding of the basis for any projections as to the

future financial performance of the combined company. In addition, this information is material

and necessary for stockholders to understand the financial analyses performed by the Company’s

financial advisors rendered in support of any fairness opinion.

       38.     Third, the Proxy omits material information regarding the analysis performed by




                                                 8
         Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 9 of 14




the Special Committee’s financial advisor Lazard in connection with the Proposed Transaction.

       39.     With respect to Lazard’s Discounted Cash Flow Analysis, the Proxy fails to

disclose: (i) the individual inputs and assumptions underlying the range of discount rates of 8.50%

to 11.5%, (ii) the Company’s weighed average cost of capital using the mid-year convention, (iii)

estimated probability-adjusted, after-tax unlevered free cash flows to be generated by Urovant

Sciences from December 31, 2020 through March 31, 2039, (iv) the range of terminal values for

Urovant Sciences, (v) the individual inputs and assumptions underlying a terminal growth rate of

(30%) – (10%), and (iv) the Special Committee’s basis for assuming a future equity raise by the

Company of $350 million net of 6% underwriter’s fee in equity financing raised at a 17.5%

discount to the 15-day volume weighted average price of a Urovant Sciences common share.

This information must be disclosed to make the Proxy not materially misleading to Urovant

Sciences stockholders and provide stockholders with full and relevant information in considering

how to vote.

       40.     With respect to Lazard’s Selected Public Companies Analysis, the Proxy fails to

include the individual multiples and metrics for the companies observed by Lazard in the analysis.

This information must be disclosed to make the Proxy not materially misleading to Urovant

Sciences stockholders and provide stockholders with full and relevant information in considering

how to vote.

       41.     With respect to Lazard’s Selected Precedent Transactions Analysis, the Proxy fails

to include the individual multiples and metrics for the transactions observed by Lazard in the

analysis. This information must be disclosed to make the Proxy not materially misleading to

Urovant Sciences stockholders and provide stockholders with full and relevant information in

considering how to vote.



                                                 9
         Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 10 of 14




       42.      With respect to Lazard’s Premia Paid Analysis, the Proxy fails to include the

individual premiums and transactions observed by Lazard in the analysis. This information must

be disclosed to make the Proxy not materially misleading to Urovant Sciences stockholders and

provide stockholders with full and relevant information in considering how to vote.

       43.      With respect to Lazard’s Research Analyst Price Targets, the Proxy fails to include

the individual price targets observed by Lazard in the analysis. This information must be disclosed

to make the Proxy not materially misleading to Urovant Sciences stockholders and provide

stockholders with full and relevant information in considering how to vote.

       44.      The omission of the above-referenced material information renders the Proxy false

and misleading.

       45.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                     CLAIMS FOR RELIEF

                                             COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)

       46.        Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.

       47.        Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, requires that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       48.        Defendants issued the Proxy with the intention of soliciting stockholder support


                                                 10
           Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 11 of 14




for the Proposed Transaction. Each of the Defendants reviewed and authorized the dissemination

of the Proxy and the use of their name in the Proxy, which fails to provide critical information

regarding, among other things, the financial projections that were prepared by the Company and

relied upon by the Board in recommending the Company’s stockholders vote in favor of the

Proposed Transaction.

          49.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. By virtue of their roles as officers

and/or directors, each of the Individual Defendants were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to stockholders as required.

          50.   The preparation of a Proxy by corporate insiders containing materially false or

misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in preparing and reviewing the Proxy. Defendants were also negligent in choosing to

omit material information from the Proxy or failing to notice the material omissions in the Proxy

upon reviewing it, which they were required to do carefully.

          51.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate remedy

at law.




                                                11
         Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 12 of 14




                                           COUNT II

       (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                 SECTION 20(a) OF THE EXCHANGE ACT)

       52.      Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.

       53.      The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of the Company, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       54.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       55.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy.



                                                12
         Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 13 of 14




       56.      In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       57.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       59.      Plaintiff has no adequate remedy at law.

                                     PRAYER FOR RELIEF

         WHEREFORE, plaintiff prays for judgment and relief as follows:

         A.     Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

         B.     In the event defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

         C.     Directing the Individual Defendants to disseminate a proxy that does not contain

 any untrue statements of material fact and that states all material facts required in it or necessary

 to make the statements contained therein not misleading;

         D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act,



                                                  13
         Case 1:21-cv-00735-PAC Document 1 Filed 01/27/21 Page 14 of 14




 as well as Rule 14a-9 promulgated thereunder;

        E.      Awarding plaintiff the costs of this action, including reasonable allowance for

 plaintiff’s attorneys’ and experts’ fees; and

        F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: January 27, 2021

                                                 MOORE KUEHN, PLLC
                                                 /s/Justin Kuehn
                                                 Justin A. Kuehn
                                                 Fletcher W. Moore
                                                 30 Wall Street, 8th floor
                                                 New York, New York 10005
                                                 Tel: (212) 709-8245
                                                 jkuehn@moorekuehn.com
                                                 fmoore@moorekuehn.com

                                                 Attorneys for Plaintiff




                                                   14
